DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambarth et al. (US 9,456,939).

Regarding claim 1, Lambarth et al. teaches a deployable gurney lift assembly, 14, for lifting a gurney with sides and an undercarriage including wheels, an antler bar, and an apparatus for raising and lowering the gurney, comprising: 
at least one deployment rail, 22, extending from front to rear ends; 
a carriage assembly, 24; 
the carriage assembly having a carriage assembly plate with a top side and an underside, 
two pivot arms, 34a and 34b, disposed opposite one another on opposing edges of the carriage assembly plate to engage the sides of the gurney, and 
at least one antler holder to accommodate an antler bar of the gurney, see figure 11A; 
at least one lift actuator, 40, for lifting and lowering the arms; 

at least one retraction guide on the underside of the carriage assembly plate to engage the at least one deployment rail for slidably moving the carriage assembly along the length of the at least one deployment rail, see column 6, lines -15.

Regarding claim 2, Lambarth et al. teaches the front and rear ends of at least one deployment rail terminating at stops to secure the carriage assembly from advancing off the rail, see column 6, lines 1-15.

Regarding claim 4, Lambarth et al. teaches: 
the at least one deployment rail is opposing first and second deployment rails extending parallel from front ends to rear ends; 
and the at least one retraction guide is corresponding first and second carriage assembly guides slidably engaged along the length of the deployment rails; 
the guides extending from the underside of the carriage assembly plate; 
each guide having a wheel bearing, 104, extending therefrom to engage a rail to support movement of the carriage assembly plate along the rails, see figures 9, 18-21.

Regarding claim 5, Lambarth et al. teaches: 
the lift actuators are taken from the group consisting of a telescoping ram, hydraulic jack, 40, or vertical lifting column.

Regarding claim 15, Lambarth et al. teaches: 


Regarding claim 16, Lambarth et al. teaches: power is provided by hydraulic, or pneumatic, or electrical alternating current, or electrical direct current, or combinations thereof, see column 14, lines 28+.

Regarding claim 17, Lambarth et al. teaches: power is provided directly to the controller, or the carriage assembly, or combinations thereof, by a vehicle battery supply; or power is provided by a rechargeable battery power supply to recharge the controller, or the carriage assembly when fully stowed, or combinations thereof, see column 14, lines 28+.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 18-20. 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambarth et al. (US 9,456,939) in view of Lambarth et al. (US 2008/0240901).

Regarding claim 3, Lambarth et al. teaches a deployable gurney but does not teach a latch and lock.  Lamabarth et al. ‘901 teaches an antler holder and latch, 4-6 and paragraph 0045.  It would have been obvious to one of ordinary skill in the art to combine the holder and latch of US ‘901 with the gurney lift of Lambarth et al. ‘939 in order to securely attach the gurney to the lift as it lifts a gurney into the vehicle.

Regarding claims 18, 19, 20, 25, 26 and 27 the combination of US ‘939 and ‘901 teach the carriage assembly as claimed, see rejection of claims above.


Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambarth et al. (US 9,456,939).

Regarding claim 6, Lambarth et al. ‘939 teaches hydraulic lift actuator, 40, but does not teach at least two actuators, as claimed.  It would have been obvious to one of ordinary skill in the art to include St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 7, Lambarth et al. ‘939 teaches: the lift actuator comprises at least one hydraulic jack, 40, which is supplied by a lifting hydraulic supply unit to lower and lift each arm.

Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambarth et al. (US 9,456,939) in view of WO 90/04377.

Regarding claim 12, Lambarth et al. teaches a deployable gurney lift system, but does not teach the drive motor, gear rack, and drive gear, as claimed.  The WO reference teaches a deployable track system for a vehicle including a motor, 12, a gear rack, 10, and a drive gear, 11.  It would have been obvious to one of ordinary skill in the art to combine the drive system of the WO reference with the deployable gurney system of Lambarth et al. in order to smoothly and reliably slide the gurney lift out of the vehicle.

Regarding claim 13, the WO reference further teaches a rack plate with teeth, see figures 3 and 4.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambarth et al. (US 9,456,939) in view of Lambarth et al. (US 2011/0080016).

Regarding claim 14, US ‘939 does not teach a light, as claimed.  Lambarth et al. US ‘016 teaches an indicator light, see paragraph 0113,  It would have been obvious to one of ordinary skill in the art to combine the light of US ‘016 reference with the gurney lift of US ‘939 in order to achieve the predictable result of provided a visual indicator of system status.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambarth et al. (US 9,456,939) in view of Lambarth et al. (US 2008/0240901) and further in view of WO 90/04377.

Claim 23 is rejected, see rejection of claims above.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambarth et al. (US 9,456,939) in view of Lambarth et al. (US 2008/0240901) and further in view of Lambarth et al. (US 2011/0080016).
Claim 24 is rejected, see rejection of claim 14 above.

Allowable Subject Matter
Claims 8-11, 21, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Lambarth et al. is considered to be the best prior art and does not teach the wheel lock or the hyrdarulic jack for the antler latch as claimed.  It would not have been obvious to modify the prior art to teach such features. These claims were found to be of allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



26 January 2022